*221Opinion by
Kincheloe, J.
At the trial the plaintiff moved in evidence, without objection, two memorandums signed by the assistant appraiser at New York, the truth of the contents of which was agreed to by counsel for the Government. It appeared therefrom that as to the merchandise classified at 40 percent under paragraph 923, it consists of bougies and catheters in chief value of gum, similar to that covered by Bard v. United States (T. D. 49189) and Bard v. United States (2 Cust. Ct. 244, C. D. 134), therein held dutiable at 20 percent under paragraph 1558; that as to the merchandise classified at 65 percent under paragraph 1211, the items on the invoice marked “X” are similar to those held dutiable at 45 percent under paragraph 397, as in chief value of metal, and that as to the remaining items assessed at 65 percent, they are all similar to those held to be in chief value of gum in said T. D. 49189 and C. D. 134, dutiable at 20 percent under paragraph 1558. The protest was sustained to the extent indicated but overruled n all other respects.